Exhibit 10.1

Provisional Translation - Japanese version shall prevail

Basic Agreement regarding the “Strategic Alliance Based on Capital Relationship”

Japan Post Holdings Co., Ltd. (hereinafter referred to as “JPH”), Aflac
Incorporated, and Aflac Life Insurance Japan Ltd. (hereinafter referred to as
“Aflac Japan”; hereinafter JPH, Aflac Incorporated and Aflac Japan shall be
referred to as the “Parties”) hereby agree to the following and enter into this
Agreement.

Article 1. Purpose of this Agreement

The purpose of this Agreement is for the Parties to further strengthen
customer-centric business management and to deepen the strong relationship of
trust that has formed among the Parties through a longstanding distribution and
business relationship; generate synergy effects through cooperation; and aim for
mutual, sustainable growth into the future via a Strategic Alliance Based on
Capital Relationship (hereinafter the “Strategic Alliance”). This Strategic
Alliance is comprised of the three pillars set forth below.

 

  (1)

Capital relationship

 

  (2)

Reconfirmation of cancer insurance-related initiatives

 

  (3)

Consideration of new joint initiatives

Article 2. Agreements Regarding the Strategic Alliance

The following two agreements relate to the Strategic Alliance, and the execution
of the agreement set forth in (2) below shall be in accordance with this
Agreement.

 

  (1)

This Agreement

 

  (2)

The Shareholders Agreement (hereinafter referred to as the “Shareholders
Agreement”) to be entered into among JPH, Aflac Incorporated, the trustee of the
trust to be established by JPH under U.S. law for the purpose of the Strategic
Alliance (hereinafter referred to as the “JPH Trust”), and the general
incorporated association established under Japanese law that is the owner of the
trustee.

Article 3. Capital Relationship Based on Shareholders Agreement

Pursuant to the Shareholders Agreement and conditioned on the necessary
regulatory approvals, authorizations, etc., JPH shall form a capital
relationship with Aflac Incorporated, with the principal details being to
acquire and hold approximately 7% of Aflac Incorporated outstanding common
shares (for avoidance of doubt, these shares do not include treasury shares) via
the JPH Trust; and after application of the “10-for-1 rule” (the rule adopted in

 

1



--------------------------------------------------------------------------------

Provisional Translation - Japanese version shall prevail

 

the Aflac Incorporated Articles of Incorporation in which each share is entitled
to ten votes after continuous holding of Aflac Incorporated common shares for 48
months by the same beneficial owners), to treat Aflac Incorporated as an
equity-method affiliate. The purpose of this capital relationship is not for JPH
to acquire rights to control, manage, or intervene in the management of Aflac
Incorporated; the purpose is to establish a framework to generate synergy
benefits via the Strategic Alliance with a capital relationship as its
foundation and to further align the Parties’ interests in developing mutual
shareholder value.

Article 4. Reconfirmation of Cancer Insurance-related Initiatives by the three
Japan Post Group companies

JPH and Aflac Japan shall reconfirm the initiatives regarding cancer insurance
that have been engaged in by Japan Post Co., Ltd. (hereinafter referred to as
“Japan Post Company”) and Japan Post Insurance Co., Ltd. (hereinafter referred
to as “JPI”; hereinafter JPH, JPI, and Japan Post Company shall be referred to
collectively as “the three Japan Post Group companies”) and shall make
reasonable efforts to further develop the initiatives set forth below.

 

  (1)

Demand for cancer insurance products and customer-centric business management

The three Japan Post Group companies and Aflac Japan are putting
customer-centric business management into practice by providing peace of mind to
more people through cancer insurance.

 

  (2)

Position as an important sales product, setting sales targets, etc.

The three Japan Post Group companies position Aflac Japan cancer insurance as a
product as important as JPI products in the three Japan Post Group companies’
sales strategy, promoting cancer insurance sales and managing promotion based on
established sales targets.

 

  (3)

Agency services provided by Japan Post Company

Japan Post Company acts as a life insurance sales agent to sell Aflac Japan
cancer insurance.

 

  (4)

Agency and support services provided by JPI

JPI acts as a life insurance sales agent to sell Aflac Japan cancer insurance
and provides training support services for sales of Aflac Japan cancer insurance
by Japan Post Company.

 

  (5)

Reinsurance underwritten by JPI

 

2



--------------------------------------------------------------------------------

Provisional Translation - Japanese version shall prevail

 

JPI underwrites reinsurance for a certain percentage of underwriting risk for
Aflac Japan cancer insurance sold by Japan Post Company and JPI.

 

  (6)

Cancer insurance sales, agency commission payments, and claim and benefit
payments

 

  a.

Japan Post Company and JPI have been generating results in annualized new
premiums for cancer insurance exceeding 20 billion yen annually.

 

  b.

Japan Post Company and JPI have been receiving more than 15 billion yen in
commissions annually from Aflac Japan.

 

  c.

Since 2008, claim and benefit payments to customers based on Aflac Japan cancer
insurance sold by Japan Post Company and JPI have exceeded a total of 12,000
payments totaling more than 10 billion yen to the benefit of customers.

 

  (7)

Cancer awareness and education promotion, etc.

The three Japan Post Group companies and Aflac Japan cooperate regarding cancer
awareness and education promotion, cancer screening promotion, and sponsorship
of and participation in cancer-related charity events.

Article 5. Consideration of New Joint Initiatives

JPH and Aflac Japan shall consider new joint initiatives, along with Japan Post
Company, JPI, and/or Aflac Incorporated, as part of the Strategic Alliance. Such
new initiatives shall include the items set forth below.

 

  (1)

Strategic initiatives regarding customer-centric business management best
practices

As a strategic initiative for best practices in customer-centric business
management, JPH and Aflac Japan shall consider, along with Japan Post Company
and/or JPI, leveraging digital technology in various processes.

 

  (2)

Cooperation in new product development to promote customer-centric business
management

To meet customers’ diverse needs in a timely manner and to seek contribution to
increased corporate value in each of the three Japan Post Group companies and
Aflac Japan, JPH and Aflac Japan shall consider, along with Japan Post Company
and/or JPI, new product development for Aflac Japan products to be sold by Japan
Post Company and/or JPI.

 

3



--------------------------------------------------------------------------------

Provisional Translation - Japanese version shall prevail

 

In addition, to meet customers’ diverse needs, the three Japan Post Group
companies and Aflac Japan shall consider mutual cooperation regarding new
product joint development for JPI products or Aflac Japan products to be sold by
Japan Post Company and/or JPI.

 

  (3)

Cooperation in domestic and/or overseas business expansion and joint investment
in third party entities

JPH and Aflac Japan shall consider, along with Aflac Incorporated, mutual
cooperation regarding domestic and/or overseas business expansion and joint
investment in third party entities.

 

  (4)

Cooperation regarding asset management

The Parties shall consider creating opportunities to conduct asset management
for JPH’s corporate group leveraging the global asset management platform of
Aflac Incorporated group companies (Aflac Asset Management LLC (U.S. asset
management subsidiary) and Aflac Asset Management Co., Ltd. (Japan asset
management subsidiary)).

Article 6. Executive Management Meeting, etc.

 

1.

The Parties shall continue to leverage the regular meetings that have been held
between the CEOs of JPH and Aflac Incorporated as the “Executive Management
Meeting”, expanding the meeting agenda items to those related to the Strategic
Alliance. The Executive Management Meeting will allow Aflac Incorporated to
provide JPH as an investor/strategic partner with information, etc. that is
reasonably necessary to appropriately protect its interests in a manner
consistent with U.S. and Japanese securities laws and other applicable laws and
regulations (including the rules and regulations of financial instruments
exchanges and other self-regulatory institutions).

 

2.

The Parties shall continue leveraging the regular meetings that have been held
among representative officers, representative directors, etc. of the three Japan
Post Group companies and Aflac Japan as the “Strategic Alliance Committee”,
expanding the meeting agenda items to those related to the Strategic Alliance.

Article 7. Public Disclosure of the Strategic Alliance

All matters of timing and methods of public disclosure of the Strategic Alliance
shall be determined by agreement of the Parties in a manner consistent with U.S.
and Japanese securities laws and other applicable laws and regulations
(including the rules and regulations of financial instruments exchanges and
other self-regulatory institutions). Such public disclosure shall include the
details set forth below, using the wording agreed to in separate discussion.

 

4



--------------------------------------------------------------------------------

Provisional Translation - Japanese version shall prevail

 

  (1)

JPH, pursuant to the Shareholders Agreement, shall obtain and hold Aflac
Incorporated common shares via the JPH Trust. The purpose of this capital
relationship is not for JPH to acquire rights to control, manage, or intervene
in the management of Aflac Incorporated.

 

  (2)

The three Japan Post Group companies and Aflac Japan are engaged in the cancer
insurance-related initiatives set forth in Article 4 and shall endeavor to
further develop these initiatives going forward.

 

  (3)

It will be possible for JPH to recognize a portion of Aflac Incorporated’s
earnings resulting from cancer insurance sales, etc. by the three Japan Post
Group companies in its own earnings through the application of equity method
accounting, thus creating a continuous growth cycle going forward for both
companies.

 

  (4)

The Parties shall consider new joint initiatives, etc. in new business areas
that can generate synergy benefits.

 

  (5)

The Executive Management Meeting, the regular meetings held by the CEOs of JPH
and Aflac Incorporated, shall be held and joint issues for consideration related
to the Strategic Alliance shall be discussed.

Article 8. Holding companies’ responsibilities

JPH shall make reasonable efforts to obtain the agreement and assent of Japan
Post Company and JPI regarding the contents of this Agreement as its
responsibility as a holding company. Aflac Incorporated shall make reasonable
efforts to obtain the agreement and assent of Aflac Japan as well as Aflac Asset
Management LLC and Aflac Asset Management Co., Ltd., regarding the contents of
this Agreement as its responsibility as a holding company.

Article 9. Agreement Termination

1. This Agreement shall terminate only in the cases set forth below.

 

  (1)

The Parties terminate this Agreement in writing.

 

  (2)

Any of the Parties (hereinafter referred to as “the Non-Performing Party”) fails
to perform a material part of the Non-Performing Party’s obligations pursuant to
this Agreement and a Party other than the Non-Performing Party terminates this
Agreement when, despite after making demands on the Non-Performing Party, the
non-performance is not remedied within a considerable period of time.

 

  (3)

Both Japan Post Company and JPI cease sales of Aflac Japan cancer insurance.

 

5



--------------------------------------------------------------------------------

Provisional Translation - Japanese version shall prevail

 

  (4)

The Shareholder Agreement terminates.

 

  (5)

Any of the Parties terminates this Agreement pursuant to Paragraph 3 or
Paragraph 4.

 

2.

In the event that it is confirmed that it will be effectively impossible for JPH
to treat Aflac Incorporated as a JPH equity-method affiliate, regardless of the
percentage of Aflac Incorporated voting rights held by the JPH Trust, the
Parties shall discuss in good faith in order to amend this Agreement to
transform it into an agreement regarding a strategic alliance based on the
capital relationship (premised on not treating Aflac Incorporated as a JPH
equity-method affiliate). In addition, in the event that it is necessary to
amend this Agreement to comply with Japanese or U.S. laws and regulations, the
Parties shall discuss in good faith in order to amend this Agreement.

 

3.

If, despite discussing in good faith as per the preceding Paragraph, the Parties
are unable to reach agreement, any Party may solely terminate this Agreement.

 

4.

In the event that Aflac Incorporated comes not to hold, directly or indirectly,
a majority of the total Aflac Japan outstanding shares (excluding treasury
shares) or a majority of the total Aflac Japan voting rights, JPH may terminate
this Agreement.

 

5.

Termination of this Agreement pursuant to the Items in Paragraph 1 shall be
effective only going forward and shall not be effective retroactively.

Article 10. Governing Law

This Agreement shall be governed by Japanese law and shall be interpreted in
accordance therewith.

Article 11. Court of Jurisdiction

The Tokyo District Court shall be the exclusive court of first jurisdiction
regarding any conflict arising out of or in connection with this Agreement.

Article 12. Good Faith Consultation

The Parties shall make efforts to promptly resolve any questions that arise
regarding the interpretation or operation of this Agreement through good faith
discussions.

(Remainder of this page is intentionally left blank)

 

6



--------------------------------------------------------------------------------

Provisional Translation - Japanese version shall prevail

 

In witness whereof, three original copies of this Agreement shall be made, and
JPH, Aflac Incorporated, and Aflac Japan shall sign and keep one original copy
each.

December 19, 2018

 

Japan Post Holdings Co., Ltd.    Aflac Incorporated 2-3-1Otemachi, Chiyoda-ku,
Tokyo-to   

1932 Wynnton Rd.

Columbus, GA USA

 

/s/ Masatsugu Nagato

   

/s/ Daniel P. Amos

Name:   Masatsugu Nagato     Name:   Daniel P. Amos Position:   Director and
Representative Executive Officer, President & CEO     Position:   Chairman,
Chief Executive Officer and President       Aflac Life Insurance Japan Ltd.    
  Shinjuku Mitsui Bldg.       2-1-1 Nishi-Shinjuku       Shinjuku-ku, Tokyo-to  
   

/s/ Charles Ditmars Lake II

      Name:   Charles Ditmars Lake II       Position:   Chairman and
Representative Director      

/s/ Masatoshi Koide

      Name:   Masatoshi Koide       Position:   President and Representative
Director

 

7